DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 28-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Fallon et al (US 2022/0218033), hereinafter Fallon.
Regarding claim 1, Fallon teaches an inhalation delivery device (Fig. 8, Fig. 5) comprising:
a first chamber (Fig. 5: 101 and 103a);
one or more heating plates (Figs. 5a, 5b: 1039a, paragraph 84), wherein at least a portion of the one or more heating plates is positioned adjacent to a proximal portion of the first chamber (Figs. 5a and 5b end of chamber near 103a); and
one or more heating coils surrounding a distal portion of the first chamber (Figs 5a, 5b, coils 126). 

Regarding claim 2, Fallon teaches the delivery device of claim 1, and Fallon further teaches wherein the first chamber has a proximal end (fig. 5a: proximal end 103a) and a distal end (Fig. 5a: 101) and a width or diameter that increases from the proximal end of the first chamber to the distal end of the first chamber. (Fig. 5a, the diameter of 103a is less than the diameter of 101, paragraph 135)

Claims 1, 4, 6, 8, 11-14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Fallon et al (US 2022/0218033), hereinafter Fallon.
Regarding claim 1, Fallon teaches an inhalation delivery device (Fig. 8, Fig. 5) comprising:
a first chamber (Fig. 5: 101);
one or more heating plates (Figs. 5a, 5b: 1039a, paragraph 84), wherein at least a portion of the one or more heating plates is positioned adjacent to a proximal portion of the first chamber (Figs. 5a and 5b end of chamber near 103a); and
one or more heating coils surrounding a distal portion of the first chamber (Figs 5a, 5b, coils 126). 

Regarding claim 4, Fallon teaches the delivery device of claim 1, and further teaches wherein the one or more heating plates have a proximal end that is positioned further away from the first chamber than a distal end of the heating plates. (See figs 5a and 5b, the proximal end which is closest to 103a is farther away from chamber 101 that the distal end)

Regarding claim 6, Fallon teaches the delivery device of claim 1, and further teaches wherein the distal end of the one or more heating plates is positioned adjacent to the proximal portion of the first chamber. (See fig. 5a distal end of 1039 is adjacent to the proximal end of chamber 101)

Regarding claim 8, Fallon teaches the delivery device of claim 1, and further teaches wherein the proximal end of the first chamber is positioned adjacent a portion of the one or more heating plates (Figs. 5a, 5b) that lies between the proximal and distal ends of the one or more heating plates. (End of chamber 101 is between the distal and proximal ends of heating plate 1039a)

Regarding claim 11, Fallon teaches the delivery device of claim 1, further teaches a second chamber (Fig. 5B: chamber 103b) having a proximal end (end nearest chamber 101) and a distal end (Fig. 5b: outlet end), wherein the first chamber has a distal end (end nearest 103b), and wherein the proximal end of the second chamber is in fluid communication with the distal end of the first chamber. (Fig. 5b)

Regarding claim 12, Fallon teaches the delivery device of claim 11, wherein the second chamber has a width or diameter greater than the width or diameter of the first chamber at the distal end of the first chamber. (Fig. 5b, paragraph 42)

Regarding claim 13, Fallon teaches the delivery device of claim 11, and further teaches wherein the second chamber is a cooling chamber. (paragraph 42)

Regarding claim 14, Fallon teaches the delivery device of claim 11, and further teaches wherein the distal end of the second chamber comprises an aperture. (fig. 5a, 5b)

Regarding claim 16, Fallon teaches the delivery device of claim 11, and further teaches wherein the distal end of the second chamber comprises a subject interface portion. (paragraph 117 outlet portion, paragraph 156, opening at outlet end is mouth end and therefore would interface with a user)

Regarding claim 19, Fallon teaches the delivery device of claim 11, and further teaches a vessel (Fig. 5B: 110, fig. 1: 110) in fluid communication with the proximal end of the first chamber. (The device is in fluid communication via air inlet 103a into chamber 101)

Claims 1, 3, 7, 9 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke et al. (US 2019/0191780), hereinafter Wilke.
Regarding claim 1, Wilke teaches an inhalation delivery device (Figs. 6 and 8) comprising:
a first chamber (Fig. 6: 111);
one or more heating plates (Fig. 6: 40, 40b), wherein at least a portion of the one or more heating plates is positioned adjacent to a proximal portion of the first chamber (Fig. 6: 40b is proximal a proximal portion of the chamber); and
one or more heating coils surrounding a distal portion of the first chamber (Fig. 6: coils 114). 

Regarding claim 3, Wilkes teaches the delivery device of claim 1, and further teaches wherein the one or more heating plates have a proximal end that is thinner than a distal end of the heating plates. (Fig. 6: end 40b is thinner than end 40a)

Regarding claim 7, Wilkes teaches the delivery device of claim 1, and further teaches wherein the one or more heating coils have a proximal end and a distal end wherein the proximal end of the one or more heating coils has a smaller diameter than the distal end of the one or more heating coils. (Fig. 6: the diameter of the coils at the end near 40b has a smaller diameter)

Regarding claim 9, Wilkes teaches the delivery device of claim 1, wherein the proximal end of the first chamber comprises an aperture and the distal end of the first chamber comprises an aperture. (fig. 6: openings at both ends of chamber 111)

Regarding claim 19, Wilkes teaches the delivery device of claim 11, and further teaches a vessel (Fig. 8: 4) in fluid communication with the proximal end of the first chamber.

Regarding claim 20, Wilkes teaches the delivery device of claim 19, and further teaches wherein the vessel comprises a therapeutic agent. (paragraph 44)

Regarding claim 21, Wilkes teaches the delivery device of claim 20, wherein the vessel is removable. (paragraph 119)

Regarding claim 22, Wilkes teaches the delivery device of claim 11, further teaches a power supply. (paragraph 94)

Regarding claim 23, Wilkes teaches an inhaler comprising the delivery device of claim 11, wherein the delivery device comprises a product substrate. (Fig. 8: inhaler with substrate 4)

Regarding claim 24, Wilkes teaches the inhaler of claim 23, and further teaches  wherein the product substrate comprises one or more active agents selected from acetyl cysteine, aclidinium bromide, albuterol, albuterol sulfate, amikacin sulfate, amniotic fluid, an amnion tissue preparation, arformoterol sulfate, atropine sulfate, aztreonam, beclomethasone dipropionate, bitolterol mesylate, budesonide, ciclesonide, cromolyn sodium, desflurane, dexamethasone sodium phosphate, dornase alfa, enflurane, epinephrine, ergotamine tartrate, flunisolide, fluticasone propionate, fomoterol fumarate, glycopyrrolate, halothane, indacaterol maleate, iloprost, insulin, ipratropium bromide, isoetharine 4U.S. Patent Application Serial No. 17/539,758 Reply to Office Action ofMay 10, 2022 hydrochloride, isoflurane, isoproterenol hydrochloride, levalbuterol hydrochloride, levodopa, loxapine, mannitol, metaproterenol sulfate, methacholine chloride, mometasone furoate, nedocromil sodium, nicotine, nitric oxide, olodaterol hydrochloride, pentamidine isethionate, pentetate calcium trisodium, pentetate zinc trisodium, pirbuterol acetate, revefenacin, ribavirin, salmeterol xinafoate, sevoflurane, stem cells, a stem cell preparation, terbutaline sulfate, tetrahydrocannabinol, cannabidiol, tiotropium bromide, tobramycin, trimcinolone acetonide, umeclidinium bromide, vilanterol trifenatate, xenon xe-133, zanamivir, epinephrine, sodium chloride, interferon beta, interferon beta 1-b, interferon beta gene delivery, interferon beta-la, a BKB2R antagonist (e.g., icatibant), a KLKB1 inhibitor (e.g., ecallantide), androgens (e.g., danazol and stanasolol), recombinant SERPINGI (e.g., berinert, cinryze, haegarda), vitamin D, a HAS2 or HAS3 inhibitor (e.g., hymecromone (4-methylumbelliferone)), timbetasin, and combinations thereof. (paragraph 44, Wilkes teaches the substance may include nicotine)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Abi Aoun et al (US 2022/0079223), hereinafter Abi Aoun.
Regarding claim 10, Fallon teaches the delivery device of claim 9, but does not teach wherein the distal end of the first chamber comprises a valve.
However, Abi Aoun  teaches an aerosol generating device wherein the distal end of the first chamber comprises a valve. (Fig. 5 at distal end of chamber 701< paragraph 102)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Fallon with the valve as taught by Abi Aoun to prevent vapor or aerosol  from flowing back towards the heater or electronics of the device. (paragraph 102)

Regarding claim 15, Fallon teaches the delivery device of claim 14, but does not teach wherein the aperture at the distal end of the second chamber comprises a valve.
However, Abi Aoun  teaches an aerosol generating device wherein the distal end of the first chamber comprises a valve. (Fig. 4 at distal end of 2nd chamber 608 ( paragraph 101)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Fallon with the valve as taught by Abi Aoun to prevent vapor or aerosol  from flowing back towards the heater or electronics of the device. (paragraph 101)

Regarding claim 17, Fallon in view of Abi Aoun teaches the delivery device of claim 15, and Abi Aoun further teaches wherein the valve is a one-way valve. (paragraph 101)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Summers et al (US 2022/0132918), hereinafter Summers.
Regarding claim 18, Fallon teaches the delivery device of claim 11, and further teaches a vessel receiving region (opening of cavity 101), but does not teach wherein the vessel receiving region is upstream of the first chamber. 
However, Summers teaches a device for inhaling a vapor (abstract, Fig 1A) which has a vessel receiving region (Fig. 1B: opening at end when cap 114 is open) wherein the vessel receiving region is upstream of the first chamber (area containing 102).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the location of the vessel receiving region in Fallon with the vessel receiving region in Summers as both locations allow the insertion of the vessel into the device. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over so and so in view of Hepworth et al (US 2020/0038601), hereinafter Hepworth. 
Regarding claim 25, Wilke teaches the delivery device of claim 11 and further teaches wherein the delivery device comprises a product substrate wherein the delivery device comprises a product substrate (paragraph 44) but does not teach a breathing system comprising a pressure-assisted breathing device. 
However, Hepworth teaches a breathing system comprising: a product delivery device (Fig. 1) with a pressure-assisted breathing device (paragraph 26, paragraph 57, canister or blower or fan to increase flow, Fig. 1: 144)
It would have been obvious to a person of ordinary skill in the art to have provided Wilke with the breathing system of Hepworth to provide a system which generates its own airflow removing the need for the user to generate the airflow themselves or form a seal around the mouthpiece (paragraph 23). This allows the device to be shared between multiple users. (paragraph 21)

Regarding claim 26, Wilke in view of Fallon teaches the breathing system of claim 25, and Fallon further teaches wherein the delivery device is in fluid communication with an air or oxygen flow channel of the breathing system (paragraph 57 air flow from blower), and wherein the delivery device is operably connected to the breathing system to deliver at least a portion of the product substrate into the breathing system. (Fig. 1, airflow generator 144 delivers aerosol into the airstream delivered to the user)

Regarding claim 27, Wilke in view of Hepworth teaches the breathing system of claim 25, and Wilke further teaches wherein the product substrate comprises one or more active agents selected from acetyl cysteine, aclidinium bromide, albuterol, albuterol sulfate, amikacin sulfate, amniotic fluid, an amnion tissue preparation, arformoterol sulfate, atropine sulfate, aztreonam, beclomethasone dipropionate, bitolterol mesylate, budesonide, ciclesonide, cromolyn sodium, desflurane, dexamethasone sodium phosphate, dornase alfa, enflurane, epinephrine, ergotamine tartrate, flunisolide, fluticasone propionate, fomoterol fumarate, glycopyrrolate, halothane, indacaterol maleate, iloprost, insulin, ipratropium bromide, isoetharine 5U.S. Patent Application Serial No. 17/539,758 Reply to Office Action ofMay 10, 2022 hydrochloride, isoflurane, isoproterenol hydrochloride, levalbuterol hydrochloride, levodopa, loxapine, mannitol, metaproterenol sulfate, methacholine chloride, mometasone furoate, nedocromil sodium, nicotine, nitric oxide, olodaterol hydrochloride, pentamidine isethionate, pentetate calcium trisodium, pentetate zinc trisodium, pirbuterol acetate, revefenacin, ribavirin, salmeterol xinafoate, sevoflurane, stem cells, a stem cell preparation, terbutaline sulfate, tetrahydrocannabinol, cannabidiol, tiotropium bromide, tobramycin, trimcinolone acetonide, umeclidinium bromide, vilanterol trifenatate, xenon xe-133, zanamivir, epinephrine, sodium chloride, interferon beta, interferon beta 1-b, interferon beta gene delivery, interferon beta-la, a BKB2R antagonist (e.g., icatibant), a KLKB1 inhibitor (e.g., ecallantide), androgens (e.g., danazol and stanasolol), recombinant SERPINGI (e.g., berinert, cinryze, haegarda), vitamin D, a HAS2 or HAS3 inhibitor (e.g., hymecromone (4-methylumbelliferone)), timbetasin, and combinations thereof. (paragraph 44, nicotine)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785